In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Education Elmont Union Free School District dated February 27, 2003, rejecting an advisory arbitration award, the petitioners appeal from (1) a decision of the Supreme Court, Nassau County (Alpert, J.), dated January 21, 2004, and (2) a judgment of the same court, entered February 25, 2004, which, upon the decision, denied the petition and dismissed the proceeding.
*688Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see Schicchi v Green Constr. Corp., 100 AD2d 509 [1984]); and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that one bill of costs is awarded to the respondents.
Contrary to the petitioners’ contention, the determination of the Board of Education Elmont Union Free School District rejecting an advisory arbitration award was not arbitrary or capricious (see Matter of Plainedge Fedn. of Teachers v Plainedge Union Free School Dist., 58 NY2d 902, 904 [1983]; Matter of Bailey v County of Yates, 265 AD2d 934 [1999]). Consequently, the Supreme Court properly denied the petition and dismissed the proceeding. We note that this is not a plenary action alleging a breach of contract, such as was the case in Thomas v County of Nassau (10 AD3d 359 [2004]) and Carter v County of Nassau (8 AD3d 603 [2004]). S. Miller, J.P., Luciano, Crane and Skelos, JJ., concur.